UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-19022 Gateway Tax Credit Fund II Ltd. (Exact name of Registrant as specified in its charter) Florida 65-0142704 (State or other jurisdiction (IRS Employer No.) of incorporation or organization) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] PART I – Financial Information Item 1. Financial Statements: Balance of this page intentionally left blank. 2 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 2 SERIES 3 SERIES 4 September 30, March 31, September 30, March 31, September 30, March 31, 2007 2007 2007 2007 2007 2007 ASSETS (Unaudited) (Audited) (Unaudited) (Audited) (Unaudited) (Audited) Current Assets: Cash and Cash Equivalents $ 285,427 $ 129,724 $ 93,332 $ 426,791 $ 112,025 $ 206,516 Investments in Securities 126,743 127,640 126,743 127,640 177,440 178,897 Receivable from General Partners 191,053 - Receivable - Other - - - 44,000 - 84,500 Total Assets $ 603,223 $ 257,364 $ 220,075 $ 598,431 $ 289,465 $ 469,913 LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ 56,979 $ 48,705 $ 51,584 $ 55,354 $ 59,433 $ 60,680 Distribution Payable 373,882 - 182 313,273 (4 ) 62,744 Deferred Gain on Sale of ProjectPartnerships - - - 43,850 - 84,200 Total Current Liabilities 430,861 48,705 51,766 412,477 59,429 207,624 Long-Term Liabilities: Payable to General Partners 698,572 666,568 573,634 551,211 755,178 722,109 Partners' Equity (Deficit): Limited Partner Assignees - 40,000 BAC's authorized of which 6,136, 5,456, and 6,915 for Series 2, 3, and 4, respectively, have been issued at September 30, 2007 and March 31, 2007 (660,591 ) (399,531 ) (405,761 ) (365,257 ) (525,977 ) (459,820 ) General Partners 134,381 (58,378 ) 436 - 835 - Total Partners' Deficit (526,210 ) (457,909 ) (405,325 ) (365,257 ) (525,142 ) (459,820 ) Total Liabilities and Partners' Deficit $ 603,223 $ 257,364 $ 220,075 $ 598,431 $ 289,465 $ 469,913 See accompanying notes to financial statements. 3 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 September 30, March 31, September 30, March 31, September 30, March 31, 2007 2007 2007 2007 2007 2007 ASSETS (Unaudited) (Audited) (Unaudited) (Audited) (Unaudited) (Audited) Current Assets: Cash and Cash Equivalents $ 110,400 $ 175,920 $ 187,771 $ 193,964 $ 788,955 $ 1,132,915 Investments in Securities 126,743 101,509 304,183 280,406 861,852 816,092 Receivable from General Partners - 191,053 - Receivable - Other 128,499 - - - 128,499 128,500 Total Current Assets 365,642 277,429 491,954 474,370 1,970,359 2,077,507 Investments in Project Partnerships, net 123,830 125,403 76,615 208,779 200,445 334,182 Total Assets $ 489,472 $ 402,832 $ 568,569 $ 683,149 $ 2,170,804 $ 2,411,689 LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ 79,385 $ 78,583 $ 75,134 $ 74,311 $ 322,515 $ 317,633 Distribution Payable - - 60,595 46 434,655 376,063 Deferred Gain on Sale of Project Partnerships 127,124 - - - 127,124 128,050 Total Current Liabilities 206,509 78,583 135,729 74,357 884,294 821,746 Long-Term Liabilities: Payable to General Partners 649,862 603,864 990,086 939,298 3,667,332 3,483,050 Partners' Equity (Deficit): Limited Partner Assignees - 40,000 BAC's authorized of which 8,616 and 10,105 for Series 5 and 6, respectively, have been issued at September 30, 2007 and March 31, 2007 (361,991 ) (275,580 ) (552,257 ) (327,179 ) (2,506,577 ) (1,827,367 ) General Partners (4,908 ) (4,035 ) (4,989 ) (3,327 ) 125,755 (65,740 ) Total Partners' Deficit (366,899 ) (279,615 ) (557,246 ) (330,506 ) (2,380,822 ) (1,893,107 ) Total Liabilities and Partners' Deficit $ 489,472 $ 402,832 $ 568,569 $ 683,149 $ 2,170,804 $ 2,411,689 See accompanying notes to financial statements. 4 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 2 SERIES 3 SERIES 4 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ - $ 1,237 $ - $ 874 $ 2,800 $ 7,370 Total Revenues - 1,237 - 874 2,800 7,370 Expenses: Asset Management Fee - General Partner 15,222 16,845 11,211 15,614 16,535 19,232 General and Administrative: General Partner 17,016 22,350 13,148 18,520 19,335 23,350 Other 11,444 10,085 7,665 9,195 10,206 10,609 Total Expenses 43,682 49,280 32,024 43,329 46,076 53,191 Loss Before Gain on Sale of Project Partnerships and Other Income (43,682 ) (48,043 ) (32,024 ) (42,455 ) (43,276 ) (45,821 ) Gain on Sale of Project Partnerships 182,807 - 185 - 0 - Interest Income 4,257 4,323 2,709 3,170 3,554 4,285 Net Income (Loss) $ 143,382 $ (43,720 ) $ (29,130 ) $ (39,285 ) $ (39,722 ) $ (41,536 ) Allocation of Net Income (Loss): Assignees $ 197,430 $ (43,283 ) $ (29,129 ) $ (38,892 ) $ (39,718 ) $ (41,121 ) General Partners (54,048 ) (437 ) (1 ) (393 ) (4 ) (415 ) $ 143,382 $ (43,720 ) $ (29,130 ) $ (39,285 ) $ (39,722 ) $ (41,536 ) Net Income (Loss) Per Beneficial Assignee Certificate $ 32.18 $ (7.05 ) $ (5.34 ) $ (7.13 ) $ (5.74 ) $ (5.95 ) Number of Beneficial Assignee Certificates Outstanding 6,136 6,136 5,456 5,456 6,915 6,915 See accompanying notes to financial statements. 5 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 3,216 $ 6,528 $ 7,865 $ 7,628 $ 13,881 $ 23,637 Total Revenues 3,216 6,528 7,865 7,628 13,881 23,637 Expenses: Asset Management Fee - General Partner 22,999 23,096 25,394 25,278 91,361 100,065 General and Administrative: General Partner 25,108 28,181 27,319 29,792 101,926 122,193 Other 11,467 11,464 11,744 13,826 52,526 55,179 Amortization - 3,859 4,386 9,513 4,386 13,372 Total Expenses 59,574 66,600 68,843 78,409 250,199 290,809 Loss Before Equity in (Losses) Income of Project Partnerships and Other Income (56,358 ) (60,072 ) (60,978 ) (70,781 ) (236,318 ) (267,172 ) Equity in (Losses) Income of Project Partnerships (510 ) 828 (5,689 ) 13,820 (6,199 ) 14,648 Gain (Loss) on Sale of Project Partnerships - - (63,800 ) - 119,192 - Interest Income 3,016 3,727 5,511 7,026 19,047 22,531 Net Loss $ (53,852 ) $ (55,517 ) $ (124,956 ) $ (49,935 ) $ (104,278 ) $ (229,993 ) Allocation of Net Loss: Assignees $ (53,313 ) $ (54,962 ) $ (123,706 ) $ (49,436 ) $ (48,436 ) $ (227,694 ) General Partners (539 ) (555 ) (1,250 ) (499 ) (55,842 ) (2,299 ) $ (53,852 ) $ (55,517 ) $ (124,956 ) $ (49,935 ) $ (104,278 ) $ (229,993 ) Net Loss Per Beneficial Assignee Certificate $ (6.19 ) $ (6.38 ) $ (12.24 ) $ (4.89 ) Number of Beneficial Assignee Certificates Outstanding 8,616 8,616 10,105 10,105 See accompanying notes to financial statements. 6 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 2 SERIES 3 SERIES 4 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 3,793 $ 3,793 $ 11,633 $ 11,814 $ 11,308 $ 13,347 Total Revenues 3,793 3,793 11,633 11,814 11,308 13,347 Expenses: Asset Management Fee - General Partner 32,003 33,690 22,423 31,229 33,069 38,464 General and Administrative: General Partner 33,351 31,217 27,073 32,637 38,940 41,150 Other 14,331 11,431 10,336 11,323 13,049 13,347 Total Expenses 79,685 76,338 59,832 75,189 85,058 92,961 Loss Before Gain on Sale of Project Partnerships and Other Income (75,892 ) (72,545 ) (48,199 ) (63,375 ) (73,750 ) (79,614 ) Gain on Sale of Project Partnerships 238,850 - 44,035 - 84,200 - Interest Income 7,592 7,548 8,100 6,230 8,424 8,350 Net Income (Loss) $ 170,550 $ (64,997 ) $ 3,936 $ (57,145 ) $ 18,874 $ (71,264 ) Allocation of Net Income (Loss): Assignees $ 168,844 $ (64,347 ) $ 3,500 $ (56,574 ) $ 18,039 $ (70,551 ) General Partners 1,706 (650 ) 436 (571 ) 835 (713 ) $ 170,550 $ (64,997 ) $ 3,936 $ (57,145 ) $ 18,874 $ (71,264 ) Net Income (Loss) Per Beneficial Assignee Certificate $ 27.52 $ (10.49 ) $ 0.64 $ (10.37 ) $ 2.61 $ (10.20 ) Number of Beneficial Assignee Certificates Outstanding 6,136 6,136 5,456 5,456 6,915 6,915 See accompanying notes to financial statements. 7 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 2007 2006 Revenues: Distribution Income $ 19,626 $ 19,028 $ 17,264 $ 21,001 $ 63,624 $ 68,983 Total Revenues 19,626 19,028 17,264 21,001 63,624 68,983 Expenses: Asset Management Fee - General Partner 45,998 46,192 50,788 50,565 184,281 200,140 General and Administrative: General Partner 51,095 49,664 54,791 52,502 205,250 207,170 Other 14,612 13,080 17,557 15,925 69,885 65,106 Amortization - 7,718 8,772 19,026 8,772 26,744 Total Expenses 111,705 116,654 131,908 138,018 468,188 499,160 Loss Before Equity in (Losses) Income of Project Partnerships and Other Income (92,079 ) (97,626 ) (114,644 ) (117,017 ) (404,564 ) (430,177 ) Equity in (Losses) Income of Project Partnerships (1,572 ) (2,537 ) 956 12,741 (616 ) 10,204 Gain (Loss) on Sale of Project Partnerships - - (63,800 ) - 303,285 - Interest Income 6,367 7,397 11,297 13,370 41,780 42,895 Net Loss $ (87,284 ) $ (92,766 ) $ (166,191 ) $ (90,906 ) $ (60,115 ) $ (377,078 ) Allocation of Net Loss: Assignees $ (86,411 ) $ (91,838 ) $ (164,529 ) $ (89,997 ) $ (60,557 ) $ (373,307 ) General Partners (873 ) (928 ) (1,662 ) (909 ) 442 (3,771 ) $ (87,284 ) $ (92,766 ) $ (166,191 ) $ (90,906 ) $ (60,115 ) $ (377,078 ) Net Loss Per Beneficial Assignee Certificate $ (10.03 ) $ (10.66 ) $ (16.28 ) $ (8.91 ) Number of Beneficial Assignee Certificates Outstanding 8,616 8,616 10,105 10,105 See accompanying notes to financial statements. 8 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 2 SERIES 3 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2006 $ (281,595 ) $ (57,187 ) $ (338,782 ) $ (207,975 ) $ (50,399 ) $ (258,374 ) Net Loss (64,347 ) (650 ) (64,997 ) (56,574 ) (571 ) (57,145 ) Balance at September 30, 2006 $ (345,942 ) $ (57,837 ) $ (403,779 ) $ (264,549 ) $ (50,970 ) $ (315,519 ) Balance at March 31, 2007 $ (399,531 ) $ (58,378 ) $ (457,909 ) $ (365,257 ) $ - $ (365,257 ) Capital Contributions - 191,053 191,053 - - - Net Income 168,844 1,706 170,550 3,500 436 3,936 Distributions (429,904 ) - (429,904 ) (44,004 ) - (44,004 ) Balance at September 30, 2007 $ (660,591 ) $ 134,381 $ (526,210 ) $ (405,761 ) $ 436 $ (405,325 ) See accompanying notes to financial statements. 9 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 4 SERIES 5 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2006 $ (253,967 ) $ (63,833 ) $ (317,800 ) $ (82,842 ) $ (2,088 ) $ (84,930 ) Net Loss (70,551 ) (713 ) (71,264 ) (91,838 ) (928 ) (92,766 ) Balance at September 30, 2006 $ (324,518 ) $ (64,546 ) $ (389,064 ) $ (174,680 ) $ (3,016 ) $ (177,696 ) Balance at March 31, 2007 $ (459,820 ) $ - $ (459,820 ) $ (275,580 ) $ (4,035 ) $ (279,615 ) Net Income (Loss) 18,039 835 18,874 (86,411 ) (873 ) (87,284 ) Distributions (84,196 ) - (84,196 ) - - - Balance at September 30, 2007 $ (525,977 ) $ 835 $ (525,142 ) $ (361,991 ) $ (4,908 ) $ (366,899 ) See accompanying notes to financial statements. 10 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 6 TOTAL SERIES 2 - 6 General General Assignees Partners Total Assignees Partners Total Balance at March 31, 2006 $ 2,162 $ - $ 2,162 $ (824,217 ) $ (173,507 ) $ (997,724 ) Net Loss (89,997 ) (909 ) (90,906 ) (373,307 ) (3,771 ) (377,078 ) Balance at September 30, 2006 $ (87,835 ) $ (909 ) $ (88,744 ) $ (1,197,524 ) $ (177,278 ) $ (1,374,802 ) Balance at March 31, 2007 $ (327,179 ) $ (3,327 ) $ (330,506 ) $ (1,827,367 ) $ (65,740 ) $ (1,893,107 ) Capital Contributions - 191,053 191,053 Net Income (Loss) (164,529 ) (1,662 ) (166,191 ) (60,557 ) 442 (60,115 ) Distributions (60,549 ) - (60,549 ) (618,653 ) - (618,653 ) Balance at September 30, 2007 $ (552,257 ) $ (4,989 ) $ (557,246 ) $ (2,506,577 ) $ 125,755 $ (2,380,822 ) See accompanying notes to financial statements. 11 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 2 SERIES 3 2007 2006 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 170,550 $ (64,997 ) $ 3,936 $ (57,145 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Accreted Interest Income on Investments in Securities - (1,406 ) - (1,406 ) Accreted Discount on Investments in Securities (481 ) - (481 ) - Gain on Sale of Project Partnerships (238,850 ) - (44,035 ) - Distribution Income (3,793 ) (3,793 ) (11,633 ) (11,814 ) Changes in Operating Assets and Liabilities: Increase in Interest Receivable (456 ) - (456 ) - Increase in Payable to General Partners 40,278 34,540 18,653 30,281 Decrease in Other Payable - (8,030 ) - (7,300 ) Net Cash Used in Operating Activities (32,752 ) (43,686 ) (34,016 ) (47,384 ) Cash Flows from Investing Activities: Decrease in Receivable - Other - - 44,000 - Distributions Received from Project Partnerships 3,793 3,793 11,633 11,814 Proceeds from Sale of Project Partnerships 243,069 - - - Redemption of Investment Securities 127,000 66,276 127,000 58,952 Purchase of Investment Securities (125,166 ) (125,177 ) (125,166 ) (125,177 ) Net Cash Provided by (Used in) Investing Activities 248,696 (55,108 ) 57,467 (54,411 ) Cash Flows from Financing Activities: Distributions Paid to Assignees (56,022 ) - (357,095 ) - Expenses Related to Sale of Project Partnerships (4,219 ) - 185 - Net Cash Used in Financing Activities (60,241 ) - (356,910 ) - Increase (Decrease) in Cash and Cash Equivalents 155,703 (98,794 ) (333,459 ) (101,795 ) Cash and Cash Equivalents at Beginning of Year 129,724 250,529 426,791 236,035 Cash and Cash Equivalents at End of Period $ 285,427 $ 151,735 $ 93,332 $ 134,240 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ 374,079 $ - $ - $ - Distribution to Assignees (374,079 ) - - - Increase in Receivable from General Partners (191,053 ) - - - Capital Contributions 191,053 - - - $ - $ - $ - $ - See accompanying notes to financial statements. 12 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 4 SERIES 5 2007 2006 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 18,874 $ (71,264 ) $ (87,284 ) $ (92,766 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Amortization - - - 7,718 Accreted Interest Income on Investments in Securities - (1,970 ) - (1,118 ) Accreted Discount on Investments in Securities (674 ) - (375 ) - Equity in Losses of Project Partnerships - - 1,572 2,537 Gain on Sale of Project Partnerships (84,200 ) - - - Distribution Income (11,308 ) (13,347 ) (19,626 ) (19,028 ) Changes in Operating Assets and Liabilities: Increase in Interest Receivable (637 ) - (692 ) - Decrease in Receivable - Other - - - 912 Increase in Payable to General Partners 31,822 37,338 46,800 44,631 Decrease in Other Payable - (8,030 ) - (3,650 ) Net Cash Used in Operating Activities (46,123 ) (57,273 ) (59,605 ) (60,764 ) Cash Flows from Investing Activities: Decrease in Receivable - Other 84,500 - - - Distributions Received from Project Partnerships 11,308 13,347 19,626 20,770 Redemption of Investment Securities 178,000 74,685 101,000 93,086 Purchase of Investment Securities (175,232 ) (175,444 ) (125,166 ) (99,551 ) Net Cash Provided by (Used in) Investing Activities 98,576 (87,412 ) (4,540 ) 14,305 Cash Flows from Financing Activities: Distributions Paid to Assignees (146,944 ) - - - Expenses Related to Sale of Project Partnerships - - (1,375 ) - Net Cash Used in Financing Activities (146,944 ) - (1,375 ) - Decrease in Cash and Cash Equivalents (94,491 ) (144,685 ) (65,520 ) (46,459 ) Cash and Cash Equivalents at Beginning of Year 206,516 322,204 175,920 262,439 Cash and Cash Equivalents at End of Period $ 112,025 $ 177,519 $ 110,400 $ 215,980 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ - $ - $ - $ - Distribution to Assignees - Increase in Receivable - Other - - (128,499 ) - Increase in Deferred Gain on Sale of Project Partnerships - - 127,124 - Increase in Payable to General Partners - - 1,375 - $ - $ - $ - $ - See accompanying notes to financial statements. 13 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 Cash Flows from Operating Activities: Net Loss $ (166,191 ) $ (90,906 ) $ (60,115 ) $ (377,078 ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization 8,772 19,026 8,772 26,744 Accreted Interest Income on Investments in Securities - (6,045 ) - (11,945 ) Accreted Discount on Investments in Securities (1,050 ) - (3,061 ) - Equity in (Income) Losses of Project Partnerships (956 ) (12,741 ) 616 (10,204 ) Loss (Gain) on Sale of Project Partnerships 63,800 - (303,285 ) - Distribution Income (17,264 ) (21,001 ) (63,624 ) (68,983 ) Changes in Operating Assets and Liabilities: Increase in Interest Receivable (1,330 ) - (3,571 ) - Decrease in Receivable - Other - - - 912 Increase in Payable to General Partners 51,611 49,372 189,164 196,162 Decrease in Other Payable - - - (27,010 ) Net Cash Used in Operating Activities (62,608 ) (62,295 ) (235,104 ) (271,402 ) Cash Flows from Investing Activities: Decrease in Receivable - Other - - 128,500 - Distributions Received from Project Partnerships 17,264 23,976 63,624 73,700 Proceeds from Sale of Project Partnerships 64,000 - 307,069 - Redemption of Investment Securities 279,000 - 812,000 292,999 Purchase of Investment Securities (300,398 ) (274,991 ) (851,128 ) (800,340 ) Net Cash Provided by (Used in) Investing Activities 59,866 (251,015 ) 460,065 (433,641 ) Cash Flows from Financing Activities: Distributions Paid to Assignees - - (560,061 ) - Expenses Related to Sale of Project Partnerships (3,451 ) - (8,860 ) - Net Cash Used in Financing Activities (3,451 ) - (568,921 ) - Decrease in Cash and Cash Equivalents (6,193 ) (313,310 ) (343,960 ) (705,043 ) Cash and Cash Equivalents at Beginning of Year 193,964 463,580 1,132,915 1,534,787 Cash and Cash Equivalents at End of Period $ 187,771 $ 150,270 $ 788,955 $ 829,744 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ 60,837 $ - $ 434,916 $ - Distribution to Assignees (60,837 ) - (434,916 ) - Increase in Receivable - Other - - (128,499 ) - Increase in Deferred Gain on Sale of Project Partnerships - - 127,124 - Increase in Payable to General Partners - - 1,375 - Increase in Receivable from General Partners - - (191,053 ) - Capital Contributions - - 191,053 - $ - $ - $ - $ - See accompanying notes to financial statements. 14 GATEWAY TAX CREDIT FUND II LTD. (A Florida Limited Partnership) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) NOTE 1 - ORGANIZATION: Gateway Tax Credit Fund II Ltd. ("Gateway"), a Florida Limited Partnership, was formed September 12, 1989, under the laws of Florida.Operations commenced on September 14, 1990 for Series 2, September 28, 1990 for Series 3, February 1, 1991 for Series 4, July 1, 1991 for Series 5 and January 1, 1992 for Series 6.Each Series has invested, as a limited partner, in other limited partnerships ("Project Partnerships"), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits ("Tax Credits"), provided for in Section 42 of the Internal Revenue Code of 1986.Gateway will terminate on December 31, 2040, or sooner, in accordance with the terms of the limited partnership agreement (the "Agreement").As of September 30, 2007, Gateway had received capital contributions of $192,053 from the General Partners and $37,228,000 from Beneficial Assignee Certificate investors (the "Assignees").As of March 31, 2007, Gateway had received capital contributions of $1,000 from the General Partners and $37,228,000 from the Assignees.The fiscal year of Gateway for reporting purposes ends on March 31. Pursuant to the Securities Act of 1933, Gateway filed a Form S-11 Registration Statement with the Securities and Exchange Commission, effective September 12, 1989, which covered the offering (the "Public Offering") of Gateway’s Beneficial Assignee Certificates ("BACs") representing assignments of units for the beneficial interest of the limited partnership interest of the Assignor Limited Partner.The Assignor Limited Partner was formed for the purpose of serving in that capacity for Gateway and will not engage in any other business. Raymond James Partners, Inc. and Raymond James Tax Credit Funds, Inc., wholly-owned subsidiaries of Raymond James Financial, Inc., are the General Partner and the Managing General Partner, respectively. Gateway offered BACs in five series ("Series").BACs in the amounts of $6,136,000, $5,456,000, $6,915,000, $8,616,000 and $10,105,000 for Series 2, 3, 4, 5 and 6, respectively had been issued as of September 30, 2007.Each Series is treated as though it were a separate partnership, investing in a separate and distinct pool of Project Partnerships.Net proceeds from each Series are used to acquire Project Partnerships which are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Assignees of such Series. Operating profits and losses, cash distributions from operations and Tax Credits from each Series are allocated 99% to the Assignees and 1% to the General Partners.Profit or loss and cash distributions from sales of properties are allocated asspecified in the Agreement. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES: Basis of Accounting Gateway utilizes the accrual basis of accounting whereby revenues are recognized when earned and expenses are recognized when obligations are incurred. Gateway accounts for its investments as the limited partner in Project Partnerships ("Investments in Project Partnerships") using the equity method of accounting, because management believes that Gateway does not have a majority control of the major operating and financial policies of the Project Partnerships in which it invests, and reports the equity in losses of the Project Partnerships on a 3-month lag in the Statements of Operations.Under the equity method, the Investments in Project Partnerships initially include: 1) Gateway’s capital contribution, 2) Acquisition fees paid to the General Partner for services rendered in selecting properties for acquisition, and 3) Acquisition expenses including legal fees, travel and other miscellaneous costs relating to acquiring properties. 15 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Quarterly the Investments in Project Partnerships are increased or decreased as follows: 1) Increased for equity in income or decreased for equity in losses of the Project Partnerships, 2) Decreased for cash distributions received from the Project Partnerships, and 3) Decreased for the amortization of the acquisition fees and expenses. Pursuant to the limited partnership agreements for the Project Partnerships, cash losses generated by the Project Partnerships are allocated to the general partners of those partnerships.In subsequent years, cash profits, if any, are first allocated to the general partners to the extent of the allocation of prior years’ cash losses. Since Gateway invests as a limited partner, and therefore is not obligated to fund losses or make additional capital contributions, it does not recognize losses from individual Project Partnerships to the extent that these losses would reduce the investment in those Project Partnerships below zero.The suspended losses will be used to offset future income from the individual Project Partnerships.Any cash distributions received from Project Partnerships which have a zero investment balance are accounted for as distribution income in the period the cash distribution is received by Gateway. Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.No impairment loss has been recognized in the accompanying financial statements for the six-month period ended September 30, 2007.For the fiscal year ended March 31, 2007, impairment expense was recognized in the Statement of Operations in Series 6 in the total amount of $103,003.Refer to Note 5 – Investment in Project Partnerships for further details regarding the components of the Investment in Project Partnership balance. Gateway, as a limited partner in the Project Partnerships, is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance and continued eligibility of Tax Credits.If the cost of operating a property exceeds the rental income earned thereon, Gateway may deem it in its best interest to voluntarily provide funds in order to protect its investment.However, Gateway does not guarantee any of the mortgages or other debt of the Project Partnerships.No such funding to Project Partnerships occurred during the six months ended September 30, 2007. Cash and Cash Equivalents Gateway’s policy is to include short-term investments with an original maturity of three months or less in Cash and Cash Equivalents.Short-term investments are comprised of money market mutual funds. Concentration of Credit Risk Financial instruments which potentially subject Gateway to concentrations of credit risk consist of cash investments in a money market mutual fund whose investment advisor is a wholly-owned subsidiary of Raymond James Financial, Inc. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires the use of estimates that affect certain reported amounts and disclosures.These estimates are based on management’s knowledge and experience.Accordingly, actual results could differ from these estimates. Investment in Securities Gateway applies Statement of Financial Accounting Standards No. 115, Accounting for Certain Investments in Debt and Equity Securities ("FAS 115") (refer to Note 3 below).Under FAS 115, Gateway is required to categorize its debt securities as held-to-maturity, available-for-sale or trading securities, dependent upon Gateway’s intent in holding the securities.Gateway’s intent is to hold all of its debt securities (U.S. Treasury Notes) until maturity and to use these assets to fund Gateway’s ongoing operations.The U.S. Treasury Notes are carried at amortized cost, which approximates market value, and are adjusted for amortization of premiums and accretion of discounts to maturity.Such adjustments are included in Interest Income. 16 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Income Taxes No provision for income taxes has been made in these financial statements, as income taxes are a liability of the partners rather than of Gateway. Variable Interest Entities In January 2003, the FASB issued FASB Interpretation No. 46 ("FIN46"), "Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51," which was subsequently revised in December, 2003.Gateway has adopted FIN 46 and applied its requirements to all Project Partnerships in which Gateway held an interest.Generally, a variable interest entity, or VIE, is an entity with one or more of the following characteristics, (a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support; (b) as a group the holders of the equity investment at risk lack (i) the ability to make decisions about an entity’s activities through voting or similar rights, (ii) the obligation to absorb the expected losses of the entity; or (c) the equity investors have voting rights that are not proportional to their economic interests and substantially all of the entity’s activities either involve, or are conducted on behalf of, an investor that has disproportionately few voting rights.FIN 46 requires a VIE to be consolidated in the financial statements of the entity that is determined to be the primary beneficiary of the VIE.The primary beneficiary, as is applicable to Gateway’s circumstances, is the party in the Project Partnership equity group that is most closely associated with the Project Partnership. Gateway holds variable interests in 127 VIEs, which consist of Project Partnerships, of which Gateway is not the primary beneficiary.Two of Gateway’s Project Partnership investments were determined not to be VIEs.Gateway’s maximum exposure to loss as a result of its involvement with unconsolidated VIE’s is limited to Gateway’s recorded investments in and receivables from those VIEs, which is approximately $200,445 at September 30, 2007.Gateway may be subject to additional losses to the extent of any financial support that Gateway voluntarily provides to those Project Partnerships in the future. Basis of Preparation The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by generally accepted accounting principles.These statements should be read in conjunction with the financial statements and notes thereto included with Gateway’s report on Form 10-K for the year ended March 31, 2007.In the opinion of management these financial statements include adjustments, consisting only of normal recurring adjustments, necessary to fairly summarize Gateway’s financial position and results of operations.The results of operations for the periods may not be indicative of the results to be expected for the year. NOTE 3 - INVESTMENT IN SECURITIES: The September 30, 2007 Balance Sheet includes Investments in Securities consisting of U.S. Treasury Notes which represents their cost, plus accreted interest income and unamortized premiums of $1,743 for Series 2, $1,743 for Series 3, $2,440 for Series 4, $1,743 for Series 5 and $4,183 for Series 6.The Investments in Securities are commonly held in a brokerage account maintained at Raymond James and Associates, Inc., an affiliate of the General Partners.A separate accounting is maintained for each Series’ share of the investments. Estimated Market Value Cost Plus Accreted Interest and Unamortized Premiums Gross Unrealized Losses Series 2 $ 125,889 $ 126,743 $(854) Series 3 125,889 126,743 (854) Series 4 176,244 177,440 (1,196) Series 5 125,889 126,743 (854) Series 6 302,133 304,183 (2,050) 17 NOTE 3 - INVESTMENT IN SECURITIES (Continued): As of September 30, 2007, the cost plus accreted interest / unamortized premiums of debt securities by contractual maturities is as follows: Series 2 Series 3 Series 4 Due within 1 year $126,743 $126,743 $177,440 After 1 year through 5 years 0 0 0 Total Amount Carried on Balance Sheet $126,743 $126,743 $177,440 Series 2 Series 3 Series 4 Due within 1 year $126,743 $126,743 $177,440 After 1 year through 5 years 0 0 0 Total Amount Carried on Balance Sheet $126,743 $126,743 $177,440 NOTE 4 - RELATED PARTY TRANSACTIONS: The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the Agreement, non-interest bearing.Within the next 12 months, the Managing General Partner does not intend to demand payment on the portion of the Payable to General Partners classified as long-term on the Balance Sheet. For the six months ended September 30, 2007 and 2006 the General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee - The Managing General Partner is entitled to receive an annual asset management fee equal to 0.25% of the aggregate cost of Gateway’s interest in the projects owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Statements of Operations. 2007 2006 Series 2 $32,003 $33,690 Series 3 22,423 31,229 Series 4 33,069 38,464 Series 5 45,998 46,192 Series 6 50,788 50,565 Total $ 184,281 $ 200,140 General and Administrative Expenses - The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.This expense is included in the Statements of Operations. 2007 2006 Series 2 $33,351 $31,217 Series 3 27,073 32,637 Series 4 38,940 41,150 Series 5 51,095 49,664 Series 6 54,791 52,502 Total $ 205,250 $ 207,170 Refer to the discussion of net profit on re-syndication transactions contributed to Gateway by the Managing General Partner in Note 6, Summary of Disposition Activities herein. 18 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS: As of September 30, 2007, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 2 - 20, Series 3 - 17, and Series 4 - 25) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 2 SERIES 3 SERIES 4 September 30, March 31, September 30, March 31, September 30, March 31, 2007 2007 2007 2007 2007 2007 Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 4,104,519 $ 4,524,678 $ 2,866,874 $ 2,866,874 $ 4,273,215 $ 4,273,215 Cumulative equity in losses of Project Partnerships (1) (4,284,991 ) (4,742,761 ) (3,060,820 ) (3,060,820 ) (4,545,684 ) (4,545,684 ) Cumulative distributions received from Project Partnerships (81,797 ) (87,605 ) (116,035 ) (116,035 ) (96,180 ) (96,180 ) Investment in Project Partnerships before Adjustment (262,269 ) (305,688 ) (309,981 ) (309,981 ) (368,649 ) (368,649 ) Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses 337,998 390,838 365,375 365,375 466,220 466,220 Accumulated amortization of acquisition fees and expenses (75,729 ) (85,150 ) (55,394 ) (55,394 ) (97,571 ) (97,571 ) Investments in Project Partnerships $ - $ - $ - $ - $ - $ - (1) In accordance with Gateway's accounting policy to not carry investments in Project Partnerships below zero, cumulative suspended losses of $5,706,525 in Series 2, $5,521,872 in Series 3, and $6,133,988 in Series 4 for the period ended September 30, 2007; and cumulative suspended losses of $6,160,318 in Series 2, $5,412,602 in Series 3, and $5,924,461 in Series 4 for the year ended March 31, 2007 are not included. 19 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): As of September 30, 2007, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 5 - 31 and Series 6 - 36) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 5 SERIES 6 TOTAL SERIES 2 - 6 September 30, March 31, September 30, March 31, September 30, March 31, 2007 2007 2007 2007 2007 2007 Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 5,496,424 $ 6,010,273 $ 6,957,386 $ 7,250,034 $ 23,698,418 $ 24,925,074 Cumulative equity in losses of Project Partnerships (1) (5,609,014 ) (6,132,734 ) (6,888,006 ) (6,853,010 ) (24,388,515 ) (25,335,009 ) Cumulative distributions received from Project Partnerships (177,384 ) (204,351 ) (225,287 ) (226,728 ) (696,683 ) (730,899 ) Investment in Project Partnerships before Adjustment (289,974 ) (326,812 ) (155,907 ) 170,296 (1,386,780 ) (1,140,834 ) Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses 573,701 632,419 739,147 768,912 2,482,441 2,623,764 Accumulated amortization of acquisition fees and expenses (159,897 ) (180,204 ) (263,192 ) (284,185 ) (651,783 ) (702,504 ) Reserve for Impairment of Investment in Project Partnerships - - (243,433 ) (446,244 ) (243,433 ) (446,244 ) Investments in Project Partnerships $ 123,830 $ 125,403 $ 76,615 $ 208,779 $ 200,445 $ 334,182 (1) In accordance with Gateway's accounting policy to not carry investments in Project Partnerships below zero, cumulative suspended losses of $7,149,082 in Series 5 and $5,009,796 in Series 6 for the period ended September 30, 2007; and cumulative suspended losses of $7,065,462 in Series 5 and $4,856,648 in Series 6 for the year ended March 31, 2007 are not included. 20 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 2 and Series 3 as of June 30 and the respective summarized statements of operations for the six months ended June 30 of each year: SERIES 2 SERIES 3 2007 2006 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 2,169,596 $ 2,211,387 $ 2,032,502 $ 2,835,217 Investment properties, net 12,594,910 14,557,627 7,479,407 11,557,399 Other assets 9,313 6,859 43,195 156,337 Total assets $ 14,773,819 $ 16,775,873 $ 9,555,104 $ 14,548,953 Liabilities and Partners' Deficit: Current liabilities $ 495,816 $ 432,470 $ 182,182 $ 331,584 Long-term debt 20,456,115 22,653,237 15,224,112 21,307,645 Total liabilities 20,951,931 23,085,707 15,406,294 21,639,229 Partners' equity (deficit) Limited Partner (6,032,711 ) (6,165,022 ) (6,129,039 ) (7,415,672 ) General Partners (145,401 ) (144,812 ) 277,849 325,396 Total partners' deficit (6,178,112 ) (6,309,834 ) (5,851,190 ) (7,090,276 ) Total liabilities and partners' deficit $ 14,773,819 $ 16,775,873 $ 9,555,104 $ 14,548,953 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 1,478,986 $ 1,518,651 $ 1,176,829 $ 1,545,386 Expenses: Operating expenses 985,537 987,854 767,966 976,061 Interest expense 229,352 260,325 153,959 221,844 Depreciation and amortization 401,382 437,738 365,278 479,179 Total expenses 1,616,271 1,685,917 1,287,203 1,677,084 Net loss $ (137,285 ) $ (167,266 ) $ (110,374 ) $ (131,698 ) Other partners' share of net loss $ (1,373 ) $ (1,673 ) $ (1,104 ) $ (2,363 ) Gateway's share of net loss $ (135,912 ) $ (165,593 ) $ (109,270 ) $ (129,335 ) Suspended losses 135,912 165,593 109,270 129,335 Equity in Losses of Project Partnerships $ - $ - $ - $ - 21 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 4 and Series 5 as of June 30 and the respective summarized statements of operations for the six months ended June 30 of each year: SERIES 4 SERIES 5 2007 2006 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 2,175,938 $ 2,571,246 $ 3,348,204 $ 3,461,936 Investment properties, net 15,110,970 18,646,911 17,754,568 21,102,539 Other assets 33,608 37,301 9,247 9,294 Total assets $ 17,320,516 $ 21,255,458 $ 21,112,019 $ 24,573,769 Liabilities and Partners' Deficit: Current liabilities $ 810,320 $ 875,931 $ 489,982 $ 618,857 Long-term debt 22,402,597 26,080,239 28,405,177 31,256,580 Total liabilities 23,212,917 26,956,170 28,895,159 31,875,437 Partners' equity (deficit) Limited Partner (6,593,171 ) (6,364,568 ) (7,478,380 ) (6,938,259 ) General Partners 700,770 663,856 (304,760 ) (363,409 ) Total partners' deficit (5,892,401 ) (5,700,712 ) (7,783,140 ) (7,301,668 ) Total liabilities and partners' deficit $ 17,320,516 $ 21,255,458 $ 21,112,019 $ 24,573,769 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 1,647,714 $ 1,796,635 $ 2,048,385 $ 2,190,256 Expenses: Operating expenses 1,156,882 1,208,559 1,399,711 1,502,566 Interest expense 241,901 293,178 308,916 345,488 Depreciation and amortization 460,626 522,094 570,094 601,764 Total expenses 1,859,409 2,023,831 2,278,721 2,449,818 Net loss $ (211,695 ) $ (227,196 ) $ (230,336 ) $ (259,562 ) Other partners' share of net loss $ (2,168 ) $ (2,740 ) $ (2,303 ) $ (2,595 ) Gateway's share of net loss $ (209,527 ) $ (224,456 ) $ (228,033 ) $ (256,967 ) Suspended losses 209,527 224,456 226,461 254,430 Equity in Losses of Project Partnerships $ - $ - $ (1,572 ) $ (2,537 ) 22 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 6 and Total Series 2 - 6 as of June 30 and the respective summarized statements of operations for the six months ended June 30 of each year: SERIES 6 TOTAL SERIES 2 - 6 2007 2006 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 4,368,963 $ 4,478,713 $ 14,095,203 $ 15,558,499 Investment properties, net 23,843,052 24,696,733 76,782,907 90,561,209 Other assets 127,345 44,228 222,708 254,019 Total assets $ 28,339,360 $ 29,219,674 $ 91,100,818 $ 106,373,727 Liabilities and Partners' Deficit: Current liabilities $ 626,184 $ 613,117 $ 2,604,484 $ 2,871,959 Long-term debt 33,584,388 33,537,501 120,072,389 134,835,202 Total liabilities 34,210,572 34,150,618 122,676,873 137,707,161 Partners' deficit Limited Partner (5,308,838 ) (4,417,609 ) (31,542,139 ) (31,301,130 ) General Partners (562,374 ) (513,335 ) (33,916 ) (32,304 ) Total partners' deficit (5,871,212 ) (4,930,944 ) (31,576,055 ) (31,333,434 ) Total liabilities and partners' deficit $ 28,339,360 $ 29,219,674 $ 91,100,818 $ 106,373,727 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 2,454,106 $ 2,362,528 $ 8,806,020 $ 9,413,456 Expenses: Operating expenses 1,607,556 1,542,217 5,917,652 6,217,257 Interest expense 356,393 371,229 1,290,521 1,492,064 Depreciation and amortization 644,901 646,609 2,442,281 2,687,384 Total expenses 2,608,850 2,560,055 9,650,454 10,396,705 Net loss $ (154,744 ) $ (197,527 ) $ (844,434 ) $ (983,249 ) Other partners' share of net loss $ (2,552 ) $ (2,436 ) $ (9,500 ) $ (11,807 ) Gateway's share of net loss $ (152,192 ) $ (195,091 ) $ (834,934 ) $ (971,442 ) Suspended losses 153,148 207,832 834,318 981,646 Equity in Income (Losses) of Project Partnerships $ 956 $ 12,741 $ (616 ) $ 10,204 23 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES: Gateway at one time held investments in 148 Project Partnerships (22 in Series 2, 23 in Series 3, 29 in Series 4, 36 in Series 5, and 38 in Series 6).As of September 30, 2007, Gateway has sold its interest in 19 Project Partnerships (2 in Series 2, 6 in Series 3, 4 in Series 4, 5 in Series 5 and 2 in Series 6).The transactions summaries for the Project Partnerships sold during the current fiscal year-to-date and the previous fiscal year are summarized below: Fiscal Year 2008 Disposition Activity: Series 2 In April 2007, Gateway sold its Project Partnership investment in Rolling Oaks II Apartments.Gateway received $56,043 in net proceeds ($9.13 per beneficial assignee certificate) for the sale of this Project Partnership.Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations.The net proceeds from this sale transaction were distributed to the Series 2 Assignees in August 2007. In April 2007, Gateway sold its Project Partnership investment in Brookhaven Apartments.Gateway received $183,026 in net proceeds ($29.83 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of September 30, 2007.Gateway recognized a gain on sale in the amount of $182,807 on the sale of this asset, which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations.The net proceeds from this sale transaction have been subsequently distributed to the Series 2 Assignees in October 2007. Re-syndications of Project Partnerships occur when a new buyer acquires the assets of a Project Partnership and renovates the existing affordable housing property and finances the costs of the renovation in part through the acquisition and sale of Tax Credits.In such re-syndication transactions, the assets of the existing Project Partnership are sold to a new partnership, net sales proceeds from the sale of assets are remitted to either Gateway or the general partner of the Project Partnership as appropriate, and the Project Partnership is liquidated.In a separate transaction, the new partnership, which has a “fresh” allocation of Tax Credits, is sold to an unrelated third party or fund.In certain limited circumstances, the Managing General Partner of Gateway is involved in “re-syndicating” the sale of the new partnership to an unrelated third party or fund.In those instances, the Managing General Partner will contribute any net profits it received from the re-syndication transaction to Gateway.The following properties were the subject of re-syndication transactions which the Managing General Partner was involved in the re-syndication, and the amount of re-syndication profit being contributed to Gateway by the Managing General Partner associated with each transaction is as follows: Rolling Oaks II Apartments $42,775 Brookhaven Apartments 148,278 Total $ 191,053 Gateway’s financial statements reflect this amount in the Receivable from General Partners and as a capital contribution on the Balance Sheet and Statement of Partners’ Equity (Deficit), respectively, as of September 30, 2007.Once this capital contribution is funded, there will be a distribution of capital to theSeries 2 Assignees, accordingly; the amount is included as a component of the Distribution Payable and Distributions on the Balance Sheet and Statement of Partners’ Equity (Deficit), respectively, as of September 30, 2007.The actual capital contribution was subsequently made by the Managing General Partner to Gateway, and the corresponding distribution to the Series 2 Assignees occurred, in the month of October 2007. Series 3 Gateway recognized an additional gain on sale in the amount of $185 resulting from the difference between accrued and actual legal expense arising from a Project Partnership sale transaction which occurred in a prior quarter.This amount will be distributed to the Series 3 Assignees as part of a future distribution. 24 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES (continued): Series 5 In September 2007, Gateway sold its Project Partnership investment in Redmont II Apartments.In accordance with FASB No. 66 (“FASB No. 66”) “Accounting for Sales of Real Estate,” although the sale of this Project Partnership was consummated on or prior to September 30, 2007, the gain on the sale of this investment of $16,575 ($1.92 per beneficial assignee certificate) is being deferred on the Balance Sheet as of September 30, 2007 and not recognized in the Statement of Operations until the period that the net sales proceeds are received.The entire balance of the net proceeds due from this sale were subsequently received in October 2007 and the net proceeds will be distributed to the Series 5 Assignees in the months following the quarter-end. In September 2007, Gateway sold its Project Partnership investment in Fox Ridge Apartments.In accordance with FASB No. 66, although the sale of this Project Partnership was consummated on or prior to September 30, 2007, the gain on the sale of this investment of $16,650 ($1.93 per beneficial assignee certificate) is being deferred on the Balance Sheet as of September 30, 2007 and not recognized in the Statement of Operations until the period that the net sales proceeds are received.The entire balance of the net proceeds due from this sale were subsequently received in October 2007 and the net proceeds will be distributed to the Series 5 Assignees in the months following the quarter-end. In September 2007, Gateway sold its Project Partnership investment in Country Place Apartments II (Georgetown).In accordance with FASB No. 66, although the sale of this Project Partnership was consummated on or prior to September 30, 2007, the gain on the sale of this investment of $46,736 ($5.42 per beneficial assignee certificate) is being deferred on the Balance Sheet as of September 30, 2007 and not recognized in the Statement of Operations until the period that the net sales proceeds are received.The entire balance of the net proceeds due from this sale were subsequently received in October 2007 and the net proceeds will be distributed to the Series 5 Assignees in the months following the quarter-end. In September 2007, Gateway sold its Project Partnership investment in Country Place Apartments II (Portland II).In accordance with FASB No. 66, although the sale of this Project Partnership was consummated on or prior to September 30, 2007, the gain on the sale of this investment of $47,163 ($5.47 per beneficial assignee certificate) is being deferred on the Balance Sheet as of September 30, 2007 and not recognized in the Statement of Operations until the period that the net sales proceeds are received.The entire balance of the net proceeds due from this sale were subsequently received in October 2007 and the net proceeds will be distributed to the Series 5 Assignees in the months following the quarter-end. Series 6 In August 2007, Gateway sold its Project Partnership investment in Autumn Place Apartments.Gateway received $60,837 in net proceeds ($5.99 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of September 30, 2007.Of the Reserve for Impairment of Investments in Project Partnerships balance in Series 6, $202,811 pertained to this Project Partnership.After giving effect to the Reserve for Impairment, Gateway recognized a loss on sale in the amount of $63,800 on the sale of this asset, which is included as a component of the Gain (Loss) on Sale of Project Partnerships on the Statement of Operations.The net proceeds from this sale transaction will be distributed to the Series 6 Assignees in the months following the quarter-end. Fiscal Year 2007 Disposition Activity: Series 3 In March 2007, Gateway sold its Project Partnership investment in Belmont Senior Apartments.In accordance with FASB No. 66, although the sale of this Project Partnership was consummated on or prior to March 31, 2007, the estimated net proceeds and gain on the sale of this investment of $43,850 was deferred on the Balance Sheet of Gateway as of March 31, 2007 and was recognized in the Statement of Operations in the period that the proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and distributed to the Series 3 Assignees in the amount of $8.04 per beneficial assignee certificate in May 2007.The deferred gain of $43,850 was recognized in the fiscal year 2008 first quarter Statement of Operations. 25 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES (continued): In January 2007, Gateway sold its Project Partnership investment in Southwood Apartments. Gateway received $42,652 in net proceeds ($7.82 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007, and Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 3 Assignees in May 2007. In January 2007, Gateway sold its Project Partnership investment in Plaza Senior Village Apartments.Gateway received $82,145 in net proceeds ($15.06 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007, and Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 3 Assignees in May 2007. In January 2007, Gateway sold its Project Partnership investment in Brubaker Square Apartments.Gateway received $115,009 in net proceeds ($21.08 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007, and Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 3 Assignees in May 2007. In January 2007, Gateway sold its Project Partnership investment in Villa Allegra Apartments.Gateway received $73,408 in net proceeds ($13.45 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007, and Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 3 Assignees in May 2007. In November 2006, Gateway sold its Project Partnership investment in Birchwood Apartments.Gateway received $99,410 in net proceeds ($18.25 per beneficial assignee certificate) for the sale of the Project Partnership.Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 3 Assignees in December 2006. Series 4 In March 2007, Gateway sold its Project Partnership investment in Edmonton Senior Apartments.In accordance with FASB No. 66, although the sale of this Project Partnership was consummated on or prior to March 31, 2007, the estimated net proceeds and gain on the sale of this investment of $38,350 was deferred on the Balance Sheet of Gateway as of March 31, 2007 and was recognized in the Statement of Operations in the period that the proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and distributed to the Series 4 assignees in the amount of $5.55 per beneficial assignee certificate in May 2007. The deferred gain of $38,350 was recognized in the fiscal year 2008 first quarter Statement of Operations. In March 2007, Gateway sold its Project Partnership investment in Owingsville Senior Apartments.In accordance with FASB No. 66, although the sale of this Project Partnership was consummated on or prior to March 31, 2007, the estimated net proceeds and gain on the sale of this investment of $45,850 was deferred on the Balance Sheet of Gateway as of March 31, 2007 and was recognized in the Statement of Operations in the period that the proceeds were received.The entire balance of the net proceeds due from this sale were subsequently received in April 2007 and distributed to the Series 4 Assignees in the amount of $6.63 per beneficial assignee certificate in May 2007.The deferred gain of $45,850 was recognized in the fiscal year 2008 first quarter Statement of Operations. In January 2007, Gateway sold its Project Partnership investment in Alsace Village Apartments.Gateway received $23,370 in net proceeds ($3.38 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007, and Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 4 Assignees in May 2007. 26 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES (continued): In January 2007, Gateway sold its Project Partnership investment in Greenbriar Apartments.Gateway received $39,370 in net proceeds ($5.69 per beneficial assignee certificate) for the sale of this Project Partnership.The net proceeds are a component of the Distribution Payable on the Balance Sheet as of March 31, 2007, and Gateway recognized a gain on sale in the amount of the net proceeds which is included as a component of the Gain on Sale of Project Partnerships on the Statement of Operations for the fiscal year-ended March 31, 2007.The net proceeds from this sale transaction were distributed to the Series 4 Assignees in May 2007. NOTE 7 – SUBSEQUENT EVENTS: Series 2 Subsequent to the September 30, 2007 quarter-end, Gateway sold its partnership interest in Lakeshore Apartments and Inverness Club.Gateway received approximately $412,000 in net proceeds (approximately $67.14 per beneficial assignee certificate) from these sale transactions in October 2007 which will be distributed to the Series 2 Assignees in a subsequent quarter.These sales will be reflected in the financial statements for the quarter-ended December 31, 2007. Series 4 Subsequent to the September 30, 2007 quarter-end, Gateway sold its partnership interest in Pine Crest II Apartments.Gateway received approximately $63,000 in net proceeds (approximately $9.11 per beneficial assignee certificate) from this sale transaction in October 2007 which will be distributed to the Series 4 Assignees in a subsequent quarter.This sale will be reflected in the financial statements for the quarter-ended December 31, 2007. Series 5 Subsequent to the September 30, 2007 quarter-end, Gateway sold its partnership interest in Pemberton Village II Apartments and Magic Circle II Apartments.Gateway received approximately $105,000 in net proceeds (approximately $12.19 per beneficial assignee certificate) from these sale transactions in October 2007 which will be distributed to the Series 5 Assignees in a subsequent quarter.These sales will be reflected in the financial statements for the quarter-ended December 31, 2007. 27 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations, Liquidity and Capital Resources Operations commenced on September 14, 1990, with the first admission of Assignees in Series 2.The proceeds from Assignees’ capital contributions available for investment were used to acquire interests in Project Partnerships. Gateway
